Citation Nr: 0713474	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right foot injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran originally filed his 
claim of entitlement to service connection for a right foot 
disability in February 1994, which was subsequently denied in 
February 1995.  He did not appeal that decision.  The May 
2002 rating decision denied the veteran's petition to reopen 
his prior claim.  The veteran timely appealed this decision 
and a Board decision dated in June 2004 reopened and remanded 
this claim.  The Board again remanded this claim in January 
2006 for additional development.  The claim has now been 
returned to the Board for adjudication.


FINDING OF FACT

Calcific achilles tendonitis of the right foot, narrowing of 
the subtalar joint of the right foot and calcification of the 
peroneal tendons of the right foot are the result of the 
veteran's active duty service.


CONCLUSION OF LAW

Calcific achilles tendonitis of the right foot, narrowing of 
the subtalar joint of the right foot and calcification of the 
peroneal tendons of the right foot were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran alleges that he injured his right foot and ankle 
in service when he jumped from a sinking landing craft and 
landed on rocks, falling and subsequently injuring his right 
foot.  

The Board notes that the veteran's service medical records 
were not associated with the claims folder.  After an 
extensive search, the RO determined that the veteran's 
service records were lost in the 1973 fire of the National 
Personnel Records Center.  The RO made an exhaustive search 
to rebuild the veteran's file, but was unable to do so.



The Board concedes that the veteran has a current disability.  
The March 2006 VA examination found calcific Achilles 
tendonitis of the right foot, narrowing of the subtalar joint 
of the right foot and calcification of the peroneal tendons 
of the right foot  Thus, the veteran has satisfied the first 
element under Hickson, supra.

The remaining question, since there are no service medical 
records available, is whether a medical nexus exists between 
the veteran's current disability and his alleged injury in 
service.  

Private medical records from St. Elizabeth's Hospital, dated 
in January 1984, establish that the veteran underwent an 
excision of exostosis and bursa of the right Achilles tendon 
attachment.  On the intake form, the veteran reported a 
painful right Achilles tendon attachment and a history of an 
injury to his "left" Achilles tendon at work.  The Board 
notes that the entire medical report addresses the veteran's 
right Achilles tendon, and therefore assumes this is a 
typographical error.  X-ray findings included degenerative 
changes and calcification involving the calcaneus and tendon 
of the Achilles.  The physician noted that there appeared to 
be a spur that was old, and it was questionable whether this 
had been fractured or not at the time of the alleged injury.

The veteran participated in a VA examination of the feet in 
April 1994.  The examiner diagnosed the veteran with a 
residual fracture of the right ankle with calcaneus 
exostosis, exaggeration of pes cavus appearance of the foot 
and decreased range of motion of the ankle.  X-ray findings 
revealed a large calcaneal spur with an old fracture of the 
base and possible narrowing of the talocalcaneal joint.  With 
regard to bone density, there were apparently two fragments, 
inferior to the anterior calcaneus.  This density was of 
unknown etiology.  The examiner noted that this could 
represent a fracture through exostosis, an accessory bone or 
myositis ossificans.

The veteran also participated in a VA examination of the feet 
in March 2006.  The veteran reported his account of his right 
foot injury to the examiner.  After a thorough review of the 
file, the examiner stated that it was at least as likely as 
not that the veteran did sustain an injury to the right foot 
while in the military, though the exact nature of the injury 
was unclear.  It was also noted that the veteran did not 
sustain a severe fracture to the right foot, otherwise his 
history of when he began walking after the injury would be 
different.  Therefore, the alleged injury was more likely 
than not a severe ligament injury, severe sprain or 
contusion.  The examiner then noted that the changes seen in 
the subtalar joint could be secondary to the veteran's 
congenital pes cavus or due to the injury in service.  
However, the physician opined that it was total speculation 
to suggest that arthritic changes and narrowing of the 
subtalar joint leading to decreased range of motion were due 
to a military injury.  The examiner concluded that it was as 
least as likely as not that the veteran's military injury, 
history of a work injury to his right foot OR his congenital 
pes cavus was the cause of his current disability.

Additional evidence in support of the veteran's claim is his 
lay statements and buddy statements that recount his 
description of events that took place while in service.  See 
Rucker, supra.  There is no evidence of record that tends to 
disprove the veteran's claim.  

The evidence in this case is in equipoise regarding the 
question of whether the veteran's current right foot 
disability is related to an injury sustained during the 
veteran's military duty.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for service 
connection for a right foot disability is granted, subject to 
the controlling laws and regulations, which govern awards of 
VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.400 (2006); see also 
Gilbert, supra.

As the veteran has been granted the benefit he was seeking 
(service connection for a right foot disability), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  See 38 U.S.C.A. §§  5103, 
5103A, 5106, 5107, 5126 ((West 2002 & West Supp. 2006); 38 
C.F.R. §§  3.102, 3.159 (2006).





ORDER


Entitlement to service connection for a right foot 
disability, to include calcific achilles tendonitis of the 
right foot, narrowing of the subtalar joint of the right foot 
and calcification of the peroneal tendons of the right foot, 
is granted, subject to criteria governing payment of monetary 
benefits. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


